DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 03/12/2020 containing amendment. Claims 1 – 19 were amended. Claims 1-19 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “positioning mechanism” introduced in claim 9. The corresponding structure described in the specification being a “bracket” as described in para. 24 of the instant published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding Claim 11, said claim is rendered indefinite since the limitation “the receptor block” recited in the 2nd to last line is preceded by the limitation “a plurality of receptor blocks” in the 2nd line of the claim. This renders the claim indefinite since it is s lie [[lies]]” as a possible route to remedy this rejection. 
Claim 12 is also rejected under 35 USC § 112(b) due to its dependency upon claim 11. 

Regarding Claim 14, the limitation in line 9 reciting “two opposing internal surfaces of the shells”, one these opposing internal surfaces is a double recitation of the “internal surface” that was previously introduced in line 6 of claim 14. This double recitation renders the claim indefinite as it is unclear how many internal surfaces there are of the blade shells.
Claims 15-19 are also rejected under 35 USC § 112(b) due to their respective dependencies upon claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0321661, herein referenced as Mieritz.
Regarding Claim 1, Mieritz recites a rotor blade for a wind turbine (wind turbine blade 2 fig. 1) comprising:
an internal blade cavity (see internal blade cavity in fig. 7b) defined by two opposing internal surfaces of two shells (see shell 24 fig. 7b) of the rotor blade (2 fig. 2);
a receptor block (side receptor base 6 fig. 7b) forming part of a lightning protection system (“lightning protection system” in title) and disposed within the internal blade cavity (see fig. 7b); and
a centralising device (comprises adhesive 23 fig. 7b) that spaces the receptor block (6 fig. 7b) from the two opposing internal surfaces of the shells (adhesive 23 shown to space the side receptor base 6 from the shells 24 in fig. 7b) such that the receptor block (6 fig. 7b) lies centrally within the internal blade cavity (side receptor base 6 shown to be centrally located within the cavity of the bade 2 in fig. 7b).

Regarding Claim 2, Mieritz recites the rotor blade of claim 1, wherein the centralising device (adhesive 23 fig. 7b) is compressible between an uncompressed state (see uncompressed state of adhesive 23 in fig. 7a prior to installation) prior to disposition of the receptor block (6 fig. 7b) in the cavity and a compressed state (see compressed state of adhesive 23 in fig. 7b after installation) when the receptor block (6 fig. 7b) is disposed in the cavity (receptor base 6 shown to be in cavity of blade in fig. 7b).

Regarding Claim 5, Mieritz recites the rotor blade of claim 2, wherein the centralising device (adhesive 23 fig. 7b) has an outer perimeter that is configured to be in contact with the opposing internal surfaces (adhesive 23 shown to contact with shell 24 in fig. 7b) of the shells (24 fig. 7b), in use, and that has a substantially circular profile in the uncompressed state (the recess 20 which adhesive 23 fits into is shown to have a circular profile in fig. 3a, therefore the adhesive 23 would naturally have a circular profile as well to match the recess 20 where it sits; the adhesive 23 is shown to be in recess 20 in fig. 7a).

Regarding Claim 7, Mieritz recites the rotor blade of claim 1, wherein the receptor block (6 fig. 6d) is electrically connected to a down conductor (see electrical cable 9 fig. 6d), wherein the down conductor and receptor block (6 fig. 3b) are at least partially encapsulated within an electrically insulative casing (13 fig. 3b), and wherein the centralising device (adhesive 23 fig. 7a) is disposed on the electrically insulative casing (13 fig. 7a) that encapsulates the down conductor (9 fig. 3b).

Regarding Claim 8, Mieritz recites the rotor blade of claim 1, wherein the receptor block (6 fig. 7b) is fixed to one of the shells (24 fig. 7b) by an adhesive (see adhesive 23 in fig. 7b which also makes up the centralizing device).

Claim(s) 1, 6, 11-13 and 14 -15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/055215A1, herein referenced as Whitehouse.
Regarding Claim 1, Whitehouse recites a rotor blade for a wind turbine (see title) comprising:
an internal blade cavity (shown in fig. 4) defined by two opposing internal surfaces of two shells (shown to be between the pressure side shell 16 and the suction side shell 14 in fig. 4) of the rotor blade (2 fig. 1);
a receptor block (connector base 63 fig. 4) forming part of a lightning protection system (see title) and disposed within the internal blade cavity (connector base 63 shown to be within blade cavity in fig. 4); and
a centralising device (see insulating member 66 which spaces the connector base 63 away from the shells in fig. 4) that spaces the receptor block (63 fig. 4) from the two opposing internal surfaces of the shells (shown to space the connector base 63 away from the shell surfaces in fig. 4) such that the receptor block (63 fig. 4) lies centrally within the internal blade cavity (63 shown to lie centrally within the blade cavity in fig. 4).

Regarding Claim 6, Whitehouse recites the rotor blade of claim 1, wherein the receptor block (63 fig. 4) is electrically connected to a down conductor (down conductor 30 fig. 4), and wherein the centralising device (insulating member 66 fig. 4) has an outer perimeter that surrounds the down conductor (the insulating member 66 is shown to surround the down conductor 30 in fig. 4).

Regarding Claim 11, Whitehouse recites the rotor blade of claim 1, comprising a plurality of receptor blocks (see plurality of trailing edge 12 adjacent connector mounted to a down conductor (second down conductor 30 fig. 2) to form a receptor array (see plurality of connector arrangements 40 in fig. 2) and a plurality of centralising devices (each of the connector trailing edge connector arrangements 40 fig. 2 are shown in fig. 4 to have an insulating member 66 which space the connector block 63 from the inner surface of the blade shell) that space the receptor blocks (63 fig. 4) of the receptor array (see array in fig. 2) from the two opposing internal surfaces of the shells (insulating member 66 shown to space the connector base 63 from the shell’s surface in fig. 4) such that the receptor block lies centrally within the internal blade cavity (connector base 63 shown to lie centrally in internal blade cavity in fig. 4).

Regarding Claim 12, Whitehouse recites the rotor blade of claim 11, wherein at least two of the plurality centralising devices (the insulating members 66 for the two connector arrangements 40 adjacent the trailing edge in fig. 2) are arranged on the receptor array between consecutive receptor blocks (63 fig. 4). (since the insulating member 66 “encapsulates the connector base 63”, as described in page 9 lines 28-29, each of the insulating members 66 would be arranged between consecutive connector bases 63 since portions of the insulating member 66 fig. 4 would be between two connector bases 63 in the array shown in fig. 2)

Regarding Claim 13, Whitehouse recites a wind turbine (“the blade 2 would be attached to a rotor hub of a wind turbine” page 5 lines 21-22) comprising the rotor blade of claim 1 (see rejection of claim 1 above). 

Regarding Claim 14, Whitehouse recites a method of mounting a receptor block (63 fig. 4) to a rotor blade (2 fig. 1) for a wind turbine (see title), the rotor blade comprising two moulded shells (“The blade 2 is formed from a blade shell 4 having two half-shells” para. 27), the method comprising the steps of:
mounting at least one centralising device (insulating member 66 fig. 4) to a receptor block (connector base 63 fig. 4) of a lightning protection system (see title) to form a receptor assembly (shown in fig. 4);
arranging the receptor assembly (the connector assembly is shown to be arranged on the internal surface of the blade 14 in fig. 4) on an internal surface of one shell (see inner surface of 14 fig. 4) of the rotor blade (2 fig. 1); and
joining the two shells together (see shell joint in fig. 3; “insulating member 66 is sandwiched between an interior of the leeward surface 14 and an interior of the windward surface 16” page 10 lines 11-12) so as to enclose the receptor assembly (see fig. 4) within an internal blade cavity (connector assembly 40 in fig. 4 is shown to be within the internal blade cavity) defined by two opposing internal surfaces of the shells (see blade shells of pressure side 16 and suction side 14 in fig. 4), wherein:
the centralising device (insulating member 66 fig. 4) spaces the receptor block (connector base 63 fig. 4) from the two opposing internal surfaces of the shells (see insulating member 66 which spaces the connector base 63 away from the shells in fig. 4) such that the receptor block (63 fig. 4) lies centrally within the internal blade cavity (63 shown to lie centrally within the blade cavity in fig. 4).

Regarding Claim 15, Whitehouse recites the method of claim 14, comprising applying adhesive to the receptor assembly (“Adhesive (not shown) is located between the insulating member 66 and the interiors of leeward and windward surfaces 14, 16 to bond the insulating member to the interior of the blade” on page 10 lines 12-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse, as applied to claims 1 and 14 above, in view of US 2014/0341738, herein referenced as Bech, with NPL Curbell is utilized to explain inherent properties of low-density polyethylene.
Regarding Claim 2, Whitehouse recites the rotor blade of claim 1, but fails to explicitly anticipate wherein the centralising device is compressible between an uncompressed state prior to disposition of the receptor block in the cavity and a compressed state when the receptor block is disposed in the cavity. Whitehouse teaches that “it is envisaged that the insulating member will be polyurethane for its good dielectric properties and low cost, although other insulating materials are acceptable” in page 8 lines 3-5; and the “insulating member 66 is sandwiched between an interior of the leeward surface 14 and an interior of the windward surface 16. Adhesive (not shown) is located between the insulating member 66 and the interiors of leeward and windward surfaces 14, 16 to bond the insulating member to the interior of the blade” on page 10 lines 11-14. 
Whitehouse and Bech are analogous art in that both relate to the field of endeavor of wind turbine blades. 
Bech teaches of a foam block 159 comprising low-density polyethylene. […] The foam box also acts as an electrical insulation in preventing arcing of lightning current within the blade 140” in para. 53. This disclosure of Bech demonstrates that low-density polyethylene was a known insulating material in the art.
Since Bech establishes that low-density polyethylene foam was a known insulating material in the art, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the material of the insulating member 66 fig. 4 of Whitehouse with the low-density polyethylene foam from Bech for the predictable result of an insulating member with a low density and is therefore lighter. See MPEP 2143 subsection I. B “Simple substitution of one known 

Regarding Claim 3, the combination of Whitehouse and Bech comprises the rotor blade of claim 2, wherein the centralising device is made of a foam compound (“foam block 159 comprising low-density polyethylene” para. 53 of Bech, used to modify Whitehouse above).

Regarding Claim 4, the combination of Whitehouse and Bech comprises the rotor blade of claim 2, wherein the centralising device is elastically deformable (the stress-strain diagram form low-density polyethylene shows an elastic deformation section prior to the yield point of the material. Further, low-density polyethylene foam is ‘a soft flexible, lightweight plastic material and has good impact resistance’ as disclosed on page 1 of NPL Curbell, good impact resistance meaning that the material is resilient and elastically deformable).

Regarding Claim 16, Whitehouse recites the method of claim 14, but fails to explicitly anticipate wherein the step of joining the two shells comprises compressing the centralising device therebetween. However, Whitehouse teaches that “it is envisaged that the insulating member will be polyurethane for its good dielectric 
Whitehouse and Bech are analogous art in that both relate to the field of endeavor of wind turbines. 
Bech teaches of a foam block 159 comprising low-density polyethylene. […] The foam box also acts as an electrical insulation in preventing arcing of lightning current within the blade 140” in para. 53. This disclosure of Bech demonstrates that low-density polyethylene was a known insulating material in the art.
Since Bech establishes that low-density polyethylene foam was a known insulating material in the art, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the material of the insulating member 66 fig. 4 of Whitehouse with the low-density polyethylene foam from Bech for the predictable result of an insulating member with a low density and is therefore lighter. See MPEP 2143 subsection I. B “Simple substitution of one known element for another to obtain predictable results”. 
While Whitehouse does not explicitly disclose compressing the insulating member 66, official notice is taken in that during the act of ‘sandwiching the insulating member between interior leeward surface 14 and interior windward surface 16’ (as described in page 10 lines 11-14 of Whitehouse), it is common knowledge to compress 

Regarding Claim 17, the combination of Whitehouse and Bech comprises the method of claim 16, but said combination fails to explicitly teach wherein the centralising device (comprised of ‘low-density polyethylene foam’ from Bech, as used to modify Whitehouse above) undergoes elastic deformation throughout the compression. In the act of sandwiching the insulating member 66 between the blade shells 14 and 16 in fig. 4 of Whitehouse, it would be obvious to one of ordinary skill in the art to not excerpt compression forces which result in plastic deformation of the insulating member since plastic deformation results in permanent distortion (i.e. damage) of the insulating member. Further, NPL Curbell discloses that low-density polyethylene foam is a ‘flexible, impact-resistant material’ meaning low-density polyethylene foam would need to be compressed considerably to result in plastic deformation.

Regarding Claim 18, Whitehouse recites the method of claim 16, but said combination fails to explicitly teach wherein the centralising device does not plastically deform throughout the compression.
Whitehouse teaches that insulating member 66 is sandwiched between an interior of the leeward surface 14 and an interior of the windward surface 16”, during the 

Regarding Claim 19, Whitehouse recites the method of claim 14, but fails to teach wherein the centralising device is manufactured from an elastic, compressible material. Whitehouse teaches that “it is envisaged that the insulating member will be polyurethane for its good dielectric properties and low cost, although other insulating materials are acceptable” in page 8 lines 3-5.
Whitehouse and Bech are analogous art in that both relate to the field of endeavor of wind turbines. 
Bech teaches of a foam block 159 comprising low-density polyethylene. […] The foam box also acts as an electrical insulation in preventing arcing of lightning current within the blade 140” in para. 53. This disclosure of Bech demonstrates that low-density polyethylene was a known insulating material in the art.
Since Bech establishes that low-density polyethylene foam was a known insulating material in the art, it would have been obvious before the effective filing date .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse in view of US 2011/0008175, herein referenced as Gau.
Regarding Claim 9, Whitehouse recites the rotor blade of claim 1, but fails to anticipate wherein said blade further comprising a positioning mechanism on one of the internal opposing faces of the shells to maintain the receptor block in a desired position during assembly of the rotor blade.
Whitehouse and Gau are analogous art in that both relate to the field of endeavor wind turbine blades. 
Gau teaches of a positioning mechanism (see connecting profile 64 fig. 2C) on one of the internal opposing faces of the shells (see fig. 1 which shows connecting profiles 22 on the surface of the girder 16 which makes up part of the internal face of the blade) to maintain [a component] (shear webs 18 and 20 fig. 1) in a desired position during assembly of the rotor blade (the legs 68 of the connecting profile 64 fig. 2C are . Gau teaches that the connecting profile 64 helps address issues related to ‘a blind glue bond [when two blade shells are joined], because after fitting the second half shell large areas are no longer accessible and the quality cannot be checked or is hard to check’ since the connecting profile 64 insures proper positioning.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the interface between the connector arrangement 40 fig. 4 and blade shell surface in the invention of Whitehouse with the connecting profile 64 fig. 2C of Gau so as to ‘address issues related to the blind glue bond when joining two blade shells together’ as taught by Gau. 

Regarding Claim 10, the combination of Whitehouse and Gau comprises the rotor blade of claim 9, wherein the positioning mechanism comprises a bracket (64 fig. 2C of Gau, as used to modify Whitehouse) for mounting the receptor block to one of the shells (see combination of Whitehouse and Gau above in claim 9), the bracket being configured to restrict translational movement of the receptor block in two planes (the legs 68 of the connecting profile 64 fig. 2C of Gau, as used to modify Whitehouse, would restrict movement in a plane extending between the trailing edge and the leading edge of the wind turbine blade as well as a plane normal to a root-to-tip axis of the wind turbine blade).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0258423 – discloses a lightning protection arrangement for a wind turbine blade, the lightning protection arrangement having an array of receptor assemblies disposed along the surface of the blade, receptor assemblies sandwiched between two half-shells of a wind turbine blade. 
US 2018/0223796 – disclose a segmented wind turbine blade comprised of two blade parts, one of the blade parts having a joint beam that is inserted into the other blade part, the joint beam being supported within the other blade part via springs which center the joint beam within the other blade part. 
US 2016/0348652 – discloses a receptor block encased in insulation material, the insulation material spacing the block from the blade inner surfaces and centering the receptor block between the blade shells. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745